Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 138, 145, 154, 157, 163 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above claims use the term “substantially” in a manner that one of ordinary skill in the art would not be aware of what the scope of the claim is.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 136-139, 143-152, 156-158, 161, 164, 165, 169, and 170 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getzlaf et al. (US 20160265310).
CLAIM 136:  Getzlaf discloses a flow control apparatus.  The apparatus comprises a housing (12) including a port (18); a housing passage (16) disposed within the housing (see Fig. 1); a flow control member (14) is displaceable, relative to the port, for effecting opening of the port (see paragraphs 0039-41); and a co-operating member (constricting portion 46) is co-operatively configured with the flow 
CLAIM 137:  The co-operative configuration is such that the applied force is effected by contact engagement between the flow control member and the co-operating member (see paragraph 0082).
CLAIM 138:  The flow control member and the housing are co-operatively configured such that, after the seating surface is obtained, the flow control member is retained, relative to the housing, such that displacement of the flow control member, for effecting closure of the port, is prevented or substantially prevented (see paragraph 0083).
CLAIM 139:  The seating surface is obtained in response to deformation, of one of the flow control member and the co-operating member (paragraph 0082).  It is effected by contact engagement between the flow control member and the co-operating member (see paragraph 0082; Fig. 1).
CLAIM 143:  The displacement of the flow control member includes displacement along a path; and the co-operating member is disposed within the path for interfering with the displacement of the flow control member with effect that the seating surface is obtained in response to the interference (see Fig. 1, path being along axis of the housing).
CLAIM 144:  The housing further includes an inlet and an outlet (see Fig. 1).  The housing passage is for effecting flow communication between the inlet, the outlet, and the port (paragraph 0032).  The seating surface and the port are co-operatively configured such that seating of a fluid communication-interference body on the seating surface effects occlusion of the housing passage for obstructing flow communication between the housing inlet and the port (this is functional language as 
CLAIM 145:  The housing further includes an inlet and an outlet (see Fig. 1).  The housing passage is for effecting fluid communication between the inlet, the outlet, and the port (see paragraph 0032).  The obtaining of the seating surface effects a change in condition of the flow control apparatus to a flow communication interference body-receiving condition (it is in the “open” position).  The flow control member and the housing are co-operatively configured such that the flow control member is sealingly engaged to the housing at least while the flow control apparatus is disposed in the flow communication interference body-receiving condition (pinched).  While a flow communication interference body is seated against the seating surface, a sealing interface is obtained with effect that: (i) flow communication between the housing inlet and the housing outlet, via the housing passage, is sealed or substantially sealed; and (ii) flow communication between the housing inlet and the port, via the housing passage, is sealed or substantially sealed port (this is functional language as the “fluid communication-interference body” is not positively claimed and the pinched area would act to allow the claimed function).
CLAIM 146:  The housing further includes a stop (see Fig. 5, to stop movement of 14).  The flow control member is displaceable from a closed position to an open position for effecting the opening of the port (“open” and “closed” positions).  The housing, the flow control member, and the co-operating member are co-operatively configured such that, while the flow control member is disposed in the closed position, the flow control member is releasably retained relative to the co-operating member such that the co-operating member is translatable with the flow control member (before movement); a deformation-urging portion of the flow control member is spaced-apart from a deformable portion of the co-operating member (see Fig. 1); and the co-operating member is spaced apart from the stop (see Figs. 1, 5).  During a displacement of the flow control member, relative to the port, from the closed 
CLAIM 147:  claim 146; wherein the housing, the flow control member, and the co-operating member are further co-operatively configured such that, while the deformation-urging portion of the flow control member is spaced-apart from the deformable portion of the co- operating member (in the “open” position); a receiving space is defined between the housing, the flow control member and the co-operating member, and is disposed for receiving the flow control member in response to displacement of the flow control member relative to the co- operating member, and cement retardant is disposed within the receiving space; and while the receiving space is receiving the flow control member in response to displacement of the flow control member relative to the co-operating member, the cement retardant is displaced from the receiving space (see paragraph 0037).
CLAIM 148:  A plug is for retaining the cement retardant within the receiving space (see paragraph 0037; encapsulated).
CLAIM 149:
CLAIM 150:  The releasable retention of the flow control member to the co-operating member is effected by a frangible member (see paragraph 0076).
CLAIM 151:  The flow control member includes a sliding sleeve (see paragraph 0040).
CLAIM 152:  The deformation is a plastic deformation (see paragraph 0082).
CLAIM 156:  Getzlaf discloses a flow control apparatus (10).  The apparatus comprises a housing (12) including an inlet (Fig. 1) and a port (18), a housing passage (16) is disposed within the housing (Fig. 1).  A flow control member (14) is displaceable, relative to the port, from a closed position to an open position (“open” and “closed”).  In the closed position, the flow control member covers the port, and in the open position, the flow control member is disposed relative to the port such that the port is uncovered (paragraph 0041).  The housing includes a first housing portion and a second housing portion (100/12).  The first housing portion (100) partially overlaps with the second housing portion.  The first housing portion includes an inner surface and an external surface disposed, relative to the inner surface, on an opposite side of the first housing portion for communicating with a subterranean formation (see Fig. 15).  A plurality of support members extending from the flow control member in an outwardly direction relative to the central longitudinal axis of the housing passage, wherein each one of the support members, independently, includes a respective support surface (see Fig. 6A).  The first housing portion, the second housing portion, the flow control member and the one or more ports are co-operatively configured such that at least a portion of the second housing portion is opposing a first portion of the inner surface of the first housing portion; and at least while the flow control member is disposed in the closed position, for each one of the support members, independently, the respective support surface is opposing a second portion of the inner surface of the first housing portion; and the support members and the second housing portion being co-operatively configured such that the displacement of the flow control member from the closed position to the open position is with effect 
CLAIM 157:  The displaceability of the flow control member, from the closed position to the open position, is along an axis that is parallel to, or substantially parallel to, the central longitudinal axis of the housing passage (see Fig. 1).
CLAIM 158:  The plurality of support members is circumferentially spaced apart from each other (see Figs.).
CLAIM 161:  A chamber (34) is disposed within the housing between a first sealed interface and a second sealed interface (see Fig. 6A).  The first sealed interface is defined between the first housing portion and the flow control member; the second sealed interface is defined between the first housing portion and the second housing portion; and the chamber is disposed in fluid pressure communication with at least the first and second portions of the inner surface of the first housing portion (Fig. 6A).
CLAIM 164:  Getzlaf discloses a flow control apparatus (10).  The apparatus comprises a housing (12) including a port (18).  A housing passage (16) is disposed within the housing (Fig. 1).  A flow control member (14) is displaceable relative to the port and includes a fluid responsive surface (see Fig. 6A).  An actuating fluid communicating passage (paragraph 0050).  A sealed interface effecting sealing of the actuating fluid communication passage (paragraph 0050).  A compartment is disposed relative to the fluid responsive surface such that, while fluid is disposed within the compartment, fluid pressure is applied to the fluid responsive surface by fluid disposed within the compartment (Fig. 6A).  A bleed passage (22) is disposed in flow communication with the compartment for effecting discharge of fluid from the compartment (paragraph 0056).  The compartment, the actuating fluid communicating passage, and the housing passage are co-operatively configured such that defeating of the sealed interface is with effect that flow communication between the housing passage and the compartment, via the actuating fluid communicating passage, is established, and fluid disposed within the housing 
CLAIM 165:  The bleed passage and the actuating fluid passage are also co-operatively configured such that while: (i) the fluid is leaking from the housing passage and into the compartment, and (ii) there is an absence of a defeating of the sealed interface, the fluid in the first compartment is discharged at a sufficient rate via the bleed passage such that the fluid within the compartment is disposed at an insufficient pressure to act on the fluid pressure responsive surface, such that the flow control member remains disposed in the closed position (see Figs.; rate determined by the relative sizings).
CLAIM 169:  An insert disposed within the bleed passage, wherein the insert includes an insert passage for defining the minimum cross-sectional area within the bleed passage (see Fig. 2).
CLAIM 170:  The seat is disposed uphole of the port (see Figures).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 140-142, 153-155, 159, 160, 162, 163, and 166-168 is/are rejected under 35 U.S.C. 103 as being unpatentable over Getzlaf.
CLAIM 140:  Getzlaf discloses the housing passage includes a pre-deformation minimum cross-sectional area (Fig. 1).  The deformation is with effect that the minimum cross-sectional area of the 
Getzlaf fails to disclose the ratio of the post-deformation minimum cross-sectional area to the pre- deformation minimum cross-sectional area is between 0.7 and 0.98.
The ratio would be an obvious result of routine optimization of the relative areas that one of ordinary skill in the art would vary the respective areas to achieve the proper flow of the fluids through the system.
CLAIM 141:  The post-deformation minimum cross-sectional area is defined at the obtained seat (by definition).
CLAIM 142:  Getzlaf discloses the elements of claim 136 as discussed above; further the co-opearting member is of a deformable portion including a seating surface precursor such that it converts to the seating surface.
Getzlaf fails to disclose the seating surface precursor is characterized by an elongation to failure of greater than about five percent.
The elongation would be an obvious result of routine optimization by one of ordinary skill in the art to achieve the proper seat size to effectively handle the flow that the system was designed for.
CLAIM 153:  Similarly, the flow control member and the co-operating member are co-operatively configured such that the obtained seating surface is effective for maintaining the flow communication-interference body in the seated condition while a differential pressure of at least 500 psi is applied across the seat for at least five (5) minutes would be the obvious result of a routine optimization by one of ordinary skill in the art to achieve the deseed result of handling the pressure and time requirements of the system at hand.
CLAIM 154:
Getzlaf fails to disclose the one of the flow control member and the co-operating member is the flow control member, such that the deformation that is effected is that of the flow control member; and the co-operating member is stationary, or substantially stationary, relative to the flow control member while the flow control member is being displaced relative to the port.
It would have been obvious to one of ordinary skill in the art to switch the deformable member from the co-operating member to the flow control member as Getzlaf teaches the one of elements should be deformed to create the desired structure and there are finite number of parts to choose from; one of ordinary skill in the art would consider deforming a portion of the flow control member to achieve the desired effect as it is the only other part in the same area that could achieve the desired end effect.
CLAIM 155:  The co-operating member extends from an internal surface of the housing and into the housing passage (see Fig. 1).
CLAIM 159:  Getzlaf fails to disclose wherein, at least while the flow control member is disposed in the closed position, each one of the support members, independently, is spaced apart from the first housing portion by a minimum distance of less than about 12/1000 of an inch.
The distance between the parts would be an obvious result of routine optimization by one of ordinary skill in the art to arrive at a distance that allows the system to maintain a seal but also allow the flow control member to translate between an open and closed position.
CLAIM 160:  Getzlaf fails to disclose for at least one of the plurality of first support members, independently, the ratio of (a) the thickness of the respective support surface of the first support member to (b) the thickness of an opposed portion of the first housing portion that is being opposed by the respective support surface of the first support member is at least about 0.75: 1.
The thickness ratio between the parts would be an obvious result of routine optimization by one of ordinary skill in the art to arrive at a ratio that allows the elements to function.
CLAIM 162:  Getzlaf fails to disclose wherein the chamber is disposed at about atmospheric pressure.
The pressure of the chamber would an obvious result of routine optimization by one of ordinary skill in the art to arrive at a properly functioning pressure that would allow the apparatus to be moved from the open and closed positions as desired.
CLAIM 163:  Getzlaf discloses the displaceability of the flow control member is along a displacement axis that is parallel, or substantially parallel, to the central longitudinal axis of the housing passage (Fig. 1). 
Getzlaf fails to disclose the displacement of the flow control member, from the closed position to the open position, is over a distance of at least 0.25 inches along the displacement axis.
The distance between the parts would be an obvious result of routine optimization by one of ordinary skill in the art to arrive at a distance that allows the system to maintain a seal but also allow the flow control member to translate between an open and closed position significantly enough to open a port.
CLAIM 166:  Getzlaf fails to disclose the ratio of the minimum cross-sectional area of the actuating fluid communication passage to the minimum cross-section area of the bleed passage is at least about 1.5.
The area ratio between the parts would be an obvious result of routine optimization by one of ordinary skill in the art to arrive at a ratio that allows the elements to function.
CLAIM 167:  Getzlaf fails to disclose wherein the ratio of the minimum cross-sectional area of the bleed passage is at least about 0.0001917 square inches.
The area ratio between the parts would be an obvious result of routine optimization by one of ordinary skill in the art to arrive at a ratio that allows the elements to function.
CLAIM 168:  Getzlaf fails to disclose wherein the minimum diameter of the bleed passage is at least about 1/64 of an inch.
The diameter of the bleed passage between the parts would be an obvious result of routine optimization by one of ordinary skill in the art to arrive at a distance that allows the system to maintain a proper function.
Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.
With respect to the 112 rejections, Applicant’s use of the term “substantially” is vague.  Applicant is correct that one of ordinary skill in the art would not expect any seal to be 100% effective, no part would remain absolutely stationary, or that some deviation would occur between two parallel structures.  However, Applicant’s use of the term “substantially” attempts to qualify these expectations without any quantification.  One of ordinary skill in the art is left wondering at what point the expected deviations become “substantial” as claimed by Applicant.  For example, with respect to the parallel parts – is 0.5 degrees substantial?  1 degree?  10?  The Specification does not offer any guidance to what amounts to substantial, and what is mere real world imperfections.  Therefore, the limitations have not been distinctly claimed.
With respect to claim 136, when the housing 12 is moved relative to the ports, the flow control member 14 is pinched (paragraph 0082).  This creates a “seating surface” as shown in Figure 1.  The movement creates the force which creates the pinch with creates the seating surface.  That is what is required by the claim language.  The “flow communication interference body” is not positively claimed.  Instead, the language only requires that the seating surface be capable of receiving such a body.  Therefore, all the limitations of claim 136 are disclosed.
With respect to claim 156, the claim language does not require the supports to touch the first housing.  The terms used in claim 156 is “opposing”, not touching.  The plain meaning of “opposing” is 
Further, the “partially nested” language does not require a change in “nesting” status.  The language only requires that when the system is in the open position, the supports are partially nested.  That is the only state that is positively claimed.  Applicant agrees that in that open state, the supports are nested.  Therefore the limitation is met.  If Applicant wants to claim the closed state creates a non-nested status, that limitation must be positively claimed.
With respect to claim 164, the specification lays out the function of the bleed passage – “a bleed passage disposed in flow communication with the compartment for effecting discharge of fluid form the compartment” (paragraph 0008).  This is consistent with the plain meaning of a bleed passage in the art – a passage for excess fluid to be removed.  This is the function of the passage 22 as described in paragraphs 0062-63; Figures 8-11.  The passage allows fluid to flow out instead of being accumulated.  Therefore, the passage meets the claimed limitation of “bleed passage”.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional citations shows the current state of the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679